DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on January 20, 2022 for the patent application 16/337,119 filed on March 27, 2019. Claims 16, 17, 19, 21, 23, 25, 28, 29, 32, 34 and 38 are amended. Claims 1-15, 30 and 39 are cancelled. Claims 16-29 and 31-38 are pending. The first office action of October 20, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-29 and 31-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 16 is directed to “a system,” (i.e. a machine); claim 29 is directed to “a method” (i.e. a process); and claim 38 is directed to “computer program product,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “presenting at least one indication representative of conversion of consumption from a first type of aerosol- generating article to a second type of aerosol-generating article,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion) which requires the following limitations: 
“providing at least one first value representative of consumption of a first type of aerosol- generating article over at least one time period; 
providing at least one second value representative of consumption of a second type of aerosol-generating article over the at least one time period, wherein the first type of aerosol- generating article is different than the second type of aerosol-generating article; 
transmitting the at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period from an aerosol-generating apparatus to a user interface device during telemetry therebetween;
and generating at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article based on the at least one first value and the at least one second value.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a user interface device,” “a display,” ”a graphical user interface,” “ a communication interface,” “a controller,” and “one or more processors,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “presenting at least one indication representative of conversion of consumption from a first type of aerosol- generating article to a second type of aerosol-generating article,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
“a user interface device,” “a display,” ”a graphical user interface,” “ a communication interface,” “a controller,” and “one or more processors,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a user interface device,” “a display,” ”a graphical user interface,” “ a communication interface,” “a controller,” and “one or more processors,” as described in paras. [0015] and [0083], explicitly discloses ubiquitous standard equipment within modern computers (i.e. “[0015] The method may be a computerized method on which each of the steps of the method are carried out on a computer. The inventors of the present application have appreciated that general purpose computers such as smart phones, desktop computers, laptop computers and tablet computers are now ubiquitous and that they may form a platform or technical solution for an arrangement for conversion from consumption of one type of aerosol-generating article to consumption of another type of aerosol-generating article”) and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 17-28 and 31-37 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 17-28 and 31-37 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 16, 29 or 38. Therefore, claims 16-29 and 31-38 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 16-22, 26-29, 31, and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manas, et al., (hereinafter referred to as “Manas” US 2019/0183185).
Regarding claim 16, and substantially similar limitations in claims 29 and 38, Manas discloses a user interface device comprising: a display (see FIG. 1a,  A Light Emitting Diode (LED) display (001); see FIG. 2a, display) comprising a graphical user interface configured to present at least one indication representative of conversion of consumption from a first type of aerosol- generating article to a second type of aerosol-generating article (see para. [0101]: The display shows the amount of nicotine inhaled by the user in the form of percentage of the amount of nicotine from a single conventional tobacco based cigarette. This is calculated based on the volume of vapor being generated in comparison to the volume of smoke produced by a single conventional tobacco based cigarette); a communication interface (see para. [0070]: a main PCB (002) (which comprises of micro-controller, thermistor and wireless transceiver) to receive one or more values representative of consumption of the second type of aerosol-generating article during telemetry between the user interface device and an aerosol-generating apparatus (see para. [0085]: The function of the wireless radio transceiver is to connect wirelessly to mobile-device-based application on the secondary processing unit or a remote personal computer system to receive the user's plan data and send the electronic cigarette usage data using any form of short range communication means such as infrared, Bluetooth, etc.); and a controller comprising one or more processors and operably coupled to the display (see FIG. 2a, CPU block and Display; see para. [0026]: Yet another objective of the present invention is a method of assisting in tracking and controlling the usage behavior of consumption of an electronic cigarette, using one or more secondary processing units, the method comprising: see para. [0027]: displaying at least one or more graphical user interfaces inviting the user to enter data describing the user's current smoking habit) and the communication interface of the user interface device (see para. [0070] a main PCB (002) (which comprises of micro-controller, thermistor and wireless transceiver; see para. [0082]: The main power circuit board (PCB) comprises of the micro-controller, thermistor and the wireless radio transceiver), wherein the controller is configured to: receive at least one second value representative of consumption of the second type of aerosol-generating article using the communication interface of the user interface device during telemetry between the user interface device and the aerosol-generating apparatus (see para. [0085]: The function of the wireless radio transceiver is to connect wirelessly to mobile-device-based application on the secondary processing unit or a remote personal computer system to receive the user's plan data and send the electronic cigarette usage data using any form of short range communication means such as infrared, Bluetooth, etc.), generate the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article based on at least one first value representative of consumption of the first type of aerosol-generating article over at least one time period and the at least one second value representative of consumption of the  second type of aerosol-generating article over the at least one time period, wherein the first type of aerosol-generating article is different than the second type of aerosol- generating article, and display, on the graphical user interface, the at least one indication representative of conversion of consumption from the first type of aerosol- generating article to the second type of aerosol-generating article. (see para. [0101]: The display shows the amount of nicotine inhaled by the user in the form of percentage of the amount of nicotine from a single conventional tobacco based cigarette. This is calculated based on the volume of vapor being generated in comparison to the volume of smoke produced by a single conventional tobacco based cigarette. Once the 100% volume of nicotine vapor equivalent to a conventional tobacco based cigarette is inhaled by the user, the device displays the amount of nicotine inhaled by the user in the form of a number; wherein the number is equivalent to the number of conventional tobacco based cigarettes. The user may continue using the electronic cigarette and the percentage usage would be displayed for the next conventional tobacco based cigarette. In one embodiment, the count for a day may be 24 hours of time period from 6 am of a calendar day to 6 am of the next calendar day. The percentage or total count of cigarettes resets to zero on completion of the 24 hour time period).
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view 
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Regarding claim 17, Manas discloses the aerosol-generating apparatus (see FIG. 1a, Electronic cigarette 100) configured to use the second type of aerosol generating article to generate aerosol (see para. [0075]: The cartridge (015) is a small plastic see through container. It contains the nicotine liquid concentrations which may be of various concentrations/strengths and with or without flavors to match the nicotine levels and flavors in the conventional tobacco based cigarettes for e.g. the amount of nicotine in the nicotine liquid may be selected from about 0.6 mg, 1.1 mg, 1.6 mg or 2.4 mg. According to certain embodiments, it may also include a non-nicotine liquid for e.g. a mixture of propylene glycol, glycerin and one or more flavors. This eventually makes it easier for the user to switch to e-cigarette as it would match their current smoking habit), wherein the aerosol-generating apparatus comprises: a communication interface to transfer data to and from the user interface device; and  a controller comprising one or more processors (see para. [0058]: Electronic cigarette (100) is made up of a metal body and comprises of a [0059] a mouthpiece (009), [0060] a cartridge (015) containing nicotine liquid along with a wick (010), [0061] an airflow and vapor sensor (008), [0062] a heating coil (011), [0063] an air vent (007), [0064] a relay (012), [0065] a body (016), [0066] a plus button (006), [0067] a set limit button (005), [0068] a minus button (004), [0069] a capacitive sensor (003), [0070] a main PCB (002) (which comprises of micro-controller, thermistor and wireless transceiver), [0071] a battery (013), [0072] an LED display (001), [0073] a charging terminal (014), [0074] a vibration motor , wherein the controller of the aerosol-generating apparatus is configured to: determine at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period using the aerosol-generating apparatus, and transmit the at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period to the user interface device (see para. [0101]: The display shows the amount of nicotine inhaled by the user in the form of percentage of the amount of nicotine from a single conventional tobacco based cigarette. This is calculated based on the volume of vapor being generated in comparison to the volume of smoke produced by a single conventional tobacco based cigarette. Once the 100% volume of nicotine vapor equivalent to a conventional tobacco based cigarette is inhaled by the user, the device displays the amount of nicotine inhaled by the user in the form of a number; wherein the number is equivalent to the number of conventional tobacco based cigarettes. The user may continue using the electronic cigarette and the percentage usage would be displayed for the next conventional tobacco based cigarette. In one embodiment, the count for a day may be 24 hours of time period from 6 am of a calendar day to 6 am of the next calendar day. The percentage or total count of cigarettes resets to zero on completion of the 24 hour time period).  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claim 17 does not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  
wherein the aerosol-generating apparatus comprises: an aerosol-generating device comprising a power supply; and a host device comprising an interface to be operably coupled to the aerosol-generating device to at least recharge the power supply of the aerosol-generating device (see FIG. 3; see para. [0058]: Electronic cigarette (100) is made up of a metal body and comprises of a [0059] a mouthpiece (009), [0060] a cartridge (015) containing nicotine liquid along with a wick (010), [0061] an airflow and vapor sensor (008), [0062] a heating coil (011), [0063] an air vent (007), [0064] a relay (012), [0065] a body (016), [0066] a plus button (006), [0067] a set limit button (005), [0068] a minus button (004), [0069] a capacitive sensor (003), [0070] a main PCB (002) (which comprises of micro-controller, thermistor and wireless transceiver), [0071] a battery (013), [0072] an LED display (001), [0073] a charging terminal (014), [0074] a vibration motor (020); see para. [0096]: FIG. 3 is a network diagram of the different components of the electronic cigarette holder in a nicotine delivery system which holds the electronic cigarette when it is not in use. It also includes the spare cartridges of various or same strength and flavor. The holder also functions like a portable charger for the device. This helps in keeping the battery size in the electronic cigarette itself small so that it matches the size of the conventional tobacco based cigarette or electronic cigarette making it easier to hold and use. The holder has a lithium-ion battery which is charged using a USB connector. The charging circuit controls the flow from the USB charger and the Battery Management System manages the charging and discharging of the battery and the electronic cigarette. An LED indicator is used to notify the user about the battery level in the electronic cigarette holder. When the electronic cigarette is stored in the electronic cigarette holder, the connector pins at the charging terminal of the electronic cigarette meet the corresponding charging pins of the holder. This starts the charging of the device battery. The electronic cigarette is secured inside the holder using magnets or snap mechanism. The electronic cigarette is always stored in the device holder which functions like a portable charger for the device. It also keeps the device hygienic by avoiding the contact of the mouthpiece with other objects).

wherein the host device comprises the communication interface of the aerosol-generating apparatus and the controller of the aerosol-generating apparatus (see FIG. 2a, wireless radio transceiver and CPU block).  

Regarding claim 20, Manas discloses wherein the controller of the aerosol-generating apparatus is further configured to receive data associated with the at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period from the aerosol-generating device when the aerosol-generating device is operably coupled to the host device  (see FIGS. 2a, 2b and 2c).  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claim 20 does not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Regarding claim 21, Manas discloses wherein the aerosol-generating device comprises the communication interface of the aerosol-generating apparatus and the controller of the aerosol-generating apparatus (see FIG. 2a, wireless radio transceiver and CPU block).  

wherein generating the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article comprises generating a rate of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol- generating article (see para. [0101]: The display shows the amount of nicotine inhaled by the user in the form of percentage of the amount of nicotine from a single conventional tobacco based cigarette. This is calculated based on the volume of vapor being generated in comparison to the volume of smoke produced by a single conventional tobacco based cigarette. Once the 100% volume of nicotine vapor equivalent to a conventional tobacco based cigarette is inhaled by the user, the device displays the amount of nicotine inhaled by the user in the form of a number; wherein the number is equivalent to the number of conventional tobacco based cigarettes. The user may continue using the electronic cigarette and the percentage usage would be displayed for the next conventional tobacco based cigarette. In one embodiment, the count for a day may be 24 hours of time period from 6 am of a calendar day to 6 am of the next calendar day. The percentage or total count of cigarettes resets to zero on completion of the 24 hour time period).  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 22 and 31 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  
wherein the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article comprises an aggregate rate of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article based on at least a rolling average of a plurality of previous rates of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article from a plurality of previous time periods (see para. [0103]: The first tap on the device body displays total count of the number equivalent of conventional tobacco based cigarettes smoked on that particular day; see para. [0105]: The objective (time, number and location) and subjective (trigger, emotion) data of every cigarette equivalent to the smoke inhaled from a conventional tobacco based cigarette forms a habit pattern over time. The user is enabled to gain insight into their habit which could help them gain control over it by knowing what makes them smoke more and then avoiding those situations or being more mindful of those situations; see para. [0115]: Another suitable approach is “Reduce” (or “Slow Down”). In this approach, the users enter the number of conventional tobacco based cigarettes they smoke currently and the number of conventional tobacco based cigarettes that they want to reduce to. They also select the duration in which they want to achieve their goal. The duration is ideally set in number of weeks ranging from 2-8 weeks but could be longer than 8 weeks as well; see para. [0116]: Based on the approach selected, the app creates a plan (for reduction). The first week of the plan is where users smoke as they usually do without reducing the number of conventional tobacco based cigarettes they do using the equivalent nicotine vapor amount form the electronic cigarette and the recommended or selected cartridge strength. The consecutive weeks of the plan reduce the number of conventional tobacco based cigarettes a user can smoke in linear fashion to their current habit. For example, If a user currently on an average smokes 12 conventional tobacco based cigarettes in one day, and set a goal of reducing to 0 in 4 weeks. This would mean that from the 5.sup.th week onwards, the user would not be smoking anymore. Accordingly, the weekly average reduction factor is calculated using the formula: Reduction Factor=Average conventional tobacco based cigarettes per day/Duration of plan; see para. [0117]: In this example, Reduction Factor will be 3. Based on this average reduction factor, Weekly limits (Week Num Limit) are set using the .
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 26 and 35 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Regarding claim 27, and substantially similar limitations in claim 36, Manas discloses wherein the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article comprises a graphical indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol- generating article (see para. [0100] As the nicotine liquid turns into vapor and escapes the device into the user's mouth, the volume of the vapor is measured to calculate The display imitates the visual feedback same as that of a conventional tobacco based cigarette which provides to a smoker by burning off).  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 27 and 36 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Regarding claim 28, and substantially similar limitations in claim 37, Manas discloses wherein the controller of the user interface device is further configured to execute generating a textual reinforcement message based on at least the at least one indication representative of conversion of consumption to convey encouragement to a user to regarding the conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article (see FIG. 6d, “Smoking less is a great startso cut down on the number of cigarettes you smoke in a period of time”).  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 28 and 27 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Manas.
Regarding claim 23, and substantially similar limitations in claim 32, Manas does not explicitly teach the limitations of an initial second value representative of consumption of the second type of aerosol- generating article over an initial time period, and a plurality of subsequent second values representative of consumption of the second type of aerosol-generating article over a plurality of subsequent time periods; and wherein the at least one first value representative of consumption of the first type of aerosol-generating article over the at least one time period comprises: an initial first value representative of consumption of the first type of aerosol-generating article over the initial time period, and a plurality of subsequent first values representative of consumption of the first type of aerosol-generating article over the plurality of subsequent time periods, wherein a generated subsequent first value of the plurality of subsequent first values is generated based on the initial first value, the initial second value, and a subsequent second value of the plurality of subsequent second values corresponding to the generated subsequent first value.  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 20 and 32 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide “representative” data, since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Regarding claim 24, and substantially similar limitations in claim 33, Manas discloses wherein the initial first value is input by a user (see para. [0025]: Yet another objective of the present invention is a method of controlling the usage behavior of consumption of an electronic cigarette, the method comprising: enabling the user to manually set a daily consumption limit equivalent to number of .

Regarding claim 25, and substantially similar limitations in claim 34, Manas does not explicitly teach the limitations of wherein generating the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article comprises generating a rate of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol- generating article by dividing a current subsequent second value by the sum of the current subsequent first value and a corresponding current subsequent second value.  
Note, the examiner interprets the limitations with “representative” data, as non-functional descriptive material because this limitation is directed toward conveying meaning to a human reader rather than towards establishing a functional relationship between the data and the controller.  In view thereof, claims 25 and 34 do not impart a patentable distinction since no functional relationship exists.  MPEP 2111.05.
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide “representative” data, since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed “representative” data is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the data used by the substrate may render the device more convenient by providing an individual a specific type of result does not alter the functional relationship.  Mere support by the substrate for the data is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the “representative” data and the substrate (e.g., controller) which is required for patentability.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-21, 23-25 and 32-34 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitations “a communications interface” and “a controller comprising one or more processors.” The limitation is originally introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the communications interface” and  “[[a]] the controller comprising one or more processors”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 16. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 18-21 are further rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 17.

Claim 20 recites the limitation “data.” The limitation is originally introduced in claim 17. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the data”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation  of claim 17. Therefore, claim 20 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 23, and subsequently similar limitations in claim 32, recites the limitations “an initial second value,” “an initial first value,” and “an initial time period.” However, it is unclear as to how there can be “an initial second value” and “an initial first value,” when “at least one first value” and “at least one second value” are previously introduced in claims 16 and 29, respectively. Likewise, it is unclear as to how there can be “an initial time period,” when “at least one time period” is previously introduced in claims 16 and 29, respectively. Furthermore, it is also unclear how “an initial second value” is being introduced before “an initial first value.” As such, elements of claims 23 and 32 ambiguously conflict with the previous limitations of claims 16 and 29, respectively. Therefore, claims 23 and 32 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 24, 25, 33 and 34 are further rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 23 or 32.

Claim 25, and subsequently similar limitations in claim 34, also recites the limitations “the current subsequent first value” and ”a current subsequent second value.” However, it is unclear as to how an element can be “current” and “subsequent” at the same time. Therefore, claims 25 and 34 are further rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on January 20, 2022 related to claims 16-29 and 31-38 are fully considered, but are not persuasive.  

The 35 U.S.C. § 101 Rejection
The Applicant respectfully argues “independent claims 16, 29, and 38 each recite additional elements that implement the alleged judicial exception with a particular machine that is integral to the claim and reflects an improvement in the functioning of such machine.”
The Examiner respectfully disagrees. The Applicant’s claims positive recite “a user interface device,” “a display,” ”a graphical user interface,” “ a communication interface,” “a controller,” and “one or more processors,” all of which are generic, well-known, and conventional data gather computing elements and not a particular machine. As such, the argument is not persuasive.

The Applicant respectfully continues to argue “For example, amended independent claim 16 recites at least “a user interface” that includes “a display comprising a graphical user interface,” “a communication interface…,” and “a controller”… Thus, such additional elements do more than generally link the use of the alleged judicial exception to a particular technological environment or field of use such as the Internet or a computer because the additional elements recited in independent claims 16, 29, and 38 implement the alleged judicial exception with particular machines.”
The Examiner respectfully disagrees. The Applicant’s system is not a particular machine, but an apparatus using generic, well-known, and conventional data gather computing elements to collect, analyze and present data. As such, the argument is not persuasive.

The Applicant respectfully argues “Moreover, transmitting or receiving the at least one second value during telemetry between the user interface device and the aerosol-generating apparatus (as recited in claims 16, 29, and 38) and generate/generating at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol- generating article based on at least one first value representative of consumption of the first type of aerosol-generating article over at least one time period and at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period, provides numerous benefits that reflect an improvement in the functioning of systems, methods, and computer program products that generate at least one indication representative of conversion of consumption.”
The Examiner respectfully disagrees. The Applicant has provided no evidence that the data being collected, analyzed and displayed provides any technological benefit to “reflect an improvement in the functioning of systems, methods, and computer program products.” As such, the argument is not persuasive.

The Applicant respectfully argues “For example, as enumerated in the specification, that by using a computing device separate from an aerosol-generating article, adequate data processing capacity can be provided with appropriate software or an app to process data from the aerosol-generating article to provide at least one indication representative of conversion of consumption from a first type of aerosol-generating article to the second type of aerosol- generating article. See Specification as Filed at page 3, lines 5-10. Aerosol-generating articles or devices may have hardware that includes a limited set of software-supporting components and the compact dimensions of such aerosol-generating article or devices provide very limited space for a user interface. See /d. page 2, line 15 to page 3, line 4. Accordingly, the claimed system, method, and computer program product allow for adequate data processing capacity to generate and display at least one indication representative of conversion of consumption from a first type of aerosol-generating article to the second type of aerosol-generating article compared to systems, methods, and computer program product that use only aerosol-generating articles. Such improvements to systems, methods, and computer program products further indicate that claims 16, 29, and 38 have integrated the alleged judicial exception into a practical application.”
The Examiner respectfully disagrees. Again, the Applicant’s claims are broadly tracking and calculating cigarette/vaping consumption which can be done in the analog and is merely using a generic computer to further track, calculate and display the results. As such, the argument is not persuasive.

The Applicant respectfully argues “Thus, independent claims 16, 29, and 38 integrate any allegedly abstract ideas into a practical application. For at least the reasons set forth herein, independent claims 16, 29, and 38 encompass patent-eligible subject matter. Furthermore, claims 17—28 and 31-37 contain patent- eligible subject matter at least because of their dependence on one of claims 16 and 29. Moreover, each of dependent claims 17—28 and 31-37 includes recitations that encompass additional patent-eligible subject matter. Accordingly, reconsideration and withdrawal of this rejection are requested.”
The Examiner respectfully disagrees. The Applicant appears to incorrectly perceive “practical application” as a utility test. 

The Applicant’s argument is misguided as to the proper analysis of a “Practical Application” as required under Step 2A, Prong 2. Specifically, the Applicant’s argument appears to describe claimed utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 

Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described above in the rejection, the Applicant’s claims are merely claimed to use a controller as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.

The 35 U.S.C. § 102 Rejection
The Applicant respectfully argues “Generation of the at least one indication representative of conversion of consumption from a first type of aerosol-generating article to a second type of aerosol-generating article does not merely convey meaning to a human reader. Instead, generation of the at least one indication produces the at least one indication representative of conversion of consumption by performing mathematical or logical operations on the at least one first value and the at least one second value. Examples of such mathematical or logical operations are described throughout the specification as filed, for example, at page 7, line 26 to page 8, line 11. Thus, a functional relationship between the indications or values “representative” of consumption and the system, method, and computer program product of the claims. Accordingly, recitations of indications or values “representative” of consumption are not merely non-functional descriptive material and distinguish the claimed invention from the prior art in terms of patentability.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and has not provided any evidence explaining “a functional relationship between the indications or values “representative” of consumption and the system, method, and computer program product of the claims.” Further, the Applicant’s “indications” and “values” as claimed are merely labels for data, that is/are taught in the prior art of Mann as disclosed above. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant submits that the U.S. publication of Manas et al. is not prior art to claims 16— 22, 26-31, and 35-39 under 35 U.S.C. § 102(a)(1) or 35 U.S.C. § 102(a)(2). To qualify as prior art under 35 U.S.C. § 102(a)(1) or 35 U.S.C. § 102(a)(2) a reference must, among other things, be available to the public before the effective filing date of the claimed invention or described in patent issued or an application deemed published that was effectively filed before the effective filing date of the claimed invention. However, Manas et al. was not available to the public before the effective filing date of the present application or described in an application deemed published that was effectively filed before the effective filing date of the claimed invention.”
The Examiner respectfully disagrees. The Applicant’s amendments have warranted new grounds of rejection. As such, a new grounds of rejection using the same prior art is made under 35 U.S.C. §102(a)(2). Therefore, the argument is not persuasive.

The Applicant respectfully argues “The present application claims foreign priority and, therefore, the effective filing date is the filing date of the foreign priority document if the claim is adequately supported in the foreign priority document. See M.P.E.P. § 2152.01. The present application claims foreign priority to EP Application Number 16191220.9 filed September 28, 2016, which includes the claims of the present application as originally filed. Accordingly, the effective filing date of the present application is September 28, 2016. In contrast, many portions of Manas et al. cited by the Examiner do not appear in or have support in the corresponding foreign priority document (Indian Provisional Application No. 201641026438), hereinafter “Manas.” At best, support for such portions can only be found in international filing of August 3, 2017, filed after the effective filing date of the present application.
Accordingly, the Examiner’s rejection is based on content that is not prior art to the present application and, therefore, a proper anticipation rejection of claims 16—22, 26—29, 31, and 35—38 has not been established.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and provides no evidence of any shortcomings between the foreign priority document and the US Pg.Pub cited in the office action. As such, the certified Foreign priority application within the file wrapper of application 16/322,700 to Manas is deemed to adequately support PG Pub 2019/0183185 to Manas, et al., as previously cited. Therefore, the argument is not persuasive.

The Applicant respectfully argues “For example, Manas does not describe a controller configured, or program code, to generate the at least one indication representative of conversion of consumption from the first type of aerosol-generating article to the second type of aerosol-generating article based on at least one first value representative of consumption of the first type of aerosol-generating article over at least one time period and at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period, wherein the first type of aerosol-generating article is different than the second type of aerosol-generating article as set forth in claims 16 and 38.”
The Examiner respectfully disagrees with the Applicant’s conclusory argument. Specifically, the Applicant has failed to articulate any shortcomings between the claimed invention and the prior art of Manas as cited above. As such, the argument is not persuasive.

The Applicant respectfully argues “Further, for example, Manas does not describe providing at least one first value representative of consumption of a first type of aerosol-generating article over at least one time period and generating at least one indication representative of conversion of consumption from the first type of aerosol-generating article to a second type of aerosol-generating article based on the at least one first value and the at least one second value as set forth in claim 29.”
The Examiner respectfully disagrees. Again, the Applicant’s argument is conclusory. Again, the Applicant has failed to articulate any shortcomings between the claimed invention and the prior art of Manas as cited above. Simply stating that “Manas does not describe….” Fails to provide any evidence overcoming the prior art of Manas as cited in the rejection. As such, the argument is not persuasive.

The Applicant respectfully argues “Manas describes the display of the amount of consumption of an e-cigarette not the generation of at least one indication representative of conversion of consumption from a first type of aerosol-generating article to a second type of aerosol-generating article. The display unit of Manas displays consumption of an e-cigarette as a function of the amount of vapor consumed that is equivalent to smoke inhaled in one conventional tobacco based cigarette. See Manas page 5 line 13 to page 6 line 2. In contrast, independent claims 16, 29, and 38 recite at least one indication representative of conversion of consumption from a first type of aerosol-generating article to a second type of aerosol-generating article.”
The Examiner respectfully disagrees. The prior art of Manas pertaining to “an amount of consumption” reasonably reads on the broad “representative indications” as claimed by the Applicant. The Applicant will need to further amend with narrow and precise language in order to overcome the prior art of Manas. As such, the argument is not persuasive.

The Applicant respectfully argues “The display of the amount of consumption of an e-cigarette of Manas does not describe the at least one indication representative of conversion of consumption of independent claims 16, 29, and 38. The at least one indication representative of conversion of consumption from a first type of aerosol-generating article to a second type of aerosol-generating article is based on at least one first value representative of consumption of the first type of aerosol-generating article over at least one time period and at least one second value representative of consumption of the second type of aerosol-generating article over the at least one time period. At best, the display of the amount of consumption of an e-cigarette of Manas is the display of a value representative of consumption of an e-cigarette not a conversion of consumption from a traditional cigarette to the e-cigarette.”
The Examiner respectfully disagrees. The Applicant’s argument does not commensurate with the scope of the claims. Specifically, “a traditional cigarette” is not claimed. Also, and arguably, a further 35 U.S.C. §112(b) rejection could be made in view of the Applicant’s use of the word “type” which is reasonably understood as an approximation per M.P.E.P. §2173, which states the following:
“The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).” Again, the Applicant will need to further amend with narrow and precise language in order to overcome the prior art of Manas. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §102(a)(2) are not withdrawn.

The 35 U.S.C. § 103 Rejection
The Applicant respectfully argues “Applicant submits that independent claims 16 and 29 are patentable over Manas et al. and Manas. Furthermore, because dependent claims 23-25 and 32-34 are directly or ultimately dependent on one of independent claims 16 or 29, and include all the limitations thereof, dependent claims 23—25 and 32-34 are also patentable over Manas et al. and Manas for the same reasons set forth with respect to independent claims 16 and 29. Moreover, each of dependent claims 23-25 and 32—34 includes recitations that further support patentability. For at least these reasons, Applicant respectfully submits that claims 23-25 and 32-34 are patentable over Manas et al. and Manas. Reconsideration and withdrawal of this rejection are respectfully requested.”
The Examiner respectfully disagrees, for the reasons provided above with regard to the 35 U.S.C. §102(a)(2) rejection. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §103 are also not withdrawn.
The 35 U.S.C. § 112(b) Rejection
The Applicant respectfully argues “Applicant submits that the terminology and language of the claims as a whole apprise one of ordinary skill in the art of their scope and, therefore, serves the notice function required by 35 U.S.C. 112(b).”
The Examiner respectfully disagrees. Although the Applicant’s amendments have addressed most of the rejections in the Non-Final office action of October 20, 2021, many rejections remain pertaining to antecedent and indefinite language issues previously presented. As such, the arguments are not persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715